It appears that the defendant was seriously ill at the time her counsel was forced into the trial of the case, and that she had a valid defense. The excuse for the action of the court is based upon the fact that her son was cognizant of the facts upon which she relied for defense. She was entitled to her day in court. She was unable to be present because of illness, certified to by physicians. Her case was forced to trial. Such action, in my opinion, constitutes such an abuse of judicial discretion as to demand a remand of the case for fair trial. *Page 69